Title: Tobias Lear to Henry Knox, 30 January 1793
From: Lear, Tobias
To: Knox, Henry



United States [Philadelphia], January 30th 1793

By the President’s command T. Lear has the honor to return to the Secretary of War the letters from the Executives of Maryland and Virginia which have been submitted to the President; together with a draft of the Secretary’s answer to the Governor of Maryland, which meets the President’s approbation. The President desires however that matters may not be carried to extremity against Richardson.
T. Lear has likewise the honor to transmit to the Secretary of War a letter from Arthur Campbell to the President, which was brought here this morning by the Postmaster, it having been

found, broken open, among other letters in the mail that was robbed near Baltimore. The President wishes the Secretary to take this letter into consideration and report to him his opinion thereon, particularly respecting a Treasurer, Quarter Master, or some Character of that kind, which is there mentioned, and which it has been some time in contemplation to provide.

Tobias Lear.Secretary to the president of the United States.

